IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-10195
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

KENNETH RAY RAINEY, a/k/a Kenny Reine,
a/k/a John Rainy,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 4:93-CR-99-A
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Kenneth Ray Rainey appeals from the imposition of a 20-month

prison sentence following revocation of his two-year term of

supervised release.   Rainey contends that his sentence violated

the Double Jeopardy Clause and the Cruel and Unusual Punishment

Clause and was plainly unreasonable.

     The Double Jeopardy Clause does not apply to supervised-


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-10195
                               - 2 -

release-revocation proceedings.    United States v. Marmolejo, 915
F.2d 981, 983 (5th Cir. 1990).

     Rainey’s sentence did not exceed the statutory maximum

applicable to his underlying offense; nor did the sentence exceed

the two-year maximum permitted by the revocation statutes.      See

18 U.S.C. §§ 1343, 3581(b)(5).    Rainey’s punishment did not

constitute cruel and unusual punishment.     United States v.

Celestine, 905 F.2d 59, 60 (5th Cir. 1990).

     Rainey’s sentence was not plainly unreasonable.     See United

States v. Giddings, 37 F.3d 1091, 1093 (5th Cir. 1994), cert.

denied, 115 S. Ct. 1323 (1995).    Rainey’s unrepentant conduct

merited the imposition of a stiff prison sentence.

     Finally, Rainey’s appeal is frivolous.    Counsel has “no duty

to bring frivolous appeals; the opposite is true.”     United States

v. Burleson, 22 F.3d 93, 95 (5th Cir.), cert. denied, 115 S. Ct.
283 (1994).

     APPEAL DISMISSED.   5TH CIR. R. 42.2.